Citation Nr: 0606110	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-08 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for renal 
insufficiency with hypertension and left ventricular 
hypertrophy.

2.  Entitlement to restoration of a 30 percent rating for a 
heart condition as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to March 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 RO decision which granted service 
connection for renal insuffiency and a heart condition, both 
as secondary to service-connected hypertension, and assigned 
a 30 percent rating for both conditions.  The April 2002 RO 
decision also denied an increased rating for service-
connected hypertension.  

Subsequently, in August 2002, the RO found clear and 
unmistakable error (CUE) to be present in the April 2002 RO 
decision which assigned separate ratings for renal 
insufficiency and a heart condition, and proposed to combine 
the heart condition, renal insufficiency, and hypertension 
conditions as one disability, with an evaluation of 30 
percent.  In January 2003, such proposal was carried out.  

The veteran asserts that this condition should be rated under 
a diagnostic code for heart disease rather than a diagnostic 
code for renal insufficiency, and also seeks a rating higher 
than 30 percent for the condition.  In February 2003, he 
testified at a hearing before the RO.  In a statement dated 
in December 2005, he requested a Travel Board hearing, but in 
a subsequent statement in December 2005 he cancelled his 
request for a Travel Board hearing. 

The decision below addresses the claim for restoration of a 
30 percent rating for a heart condition as secondary to 
hypertension.  The claim for an increased rating for renal 
insufficiency with hypertension and left ventricular 
hypertrophy is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2002, the RO granted separate ratings for a 
heart condition as secondary to hypertension and renal 
insufficiency as secondary to hypertension, assigning a 30 
percent rating for both conditions.

2.  In evaluating the veteran's disability, symptoms 
associated with renal insufficiency are predominant over 
those associated with a heart condition.


CONCLUSION OF LAW

Separate ratings may not be assigned for disability from a 
disease of the heart and any form of nephritis.  38 C.F.R. 
§ 4.115 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated above, in April 2002 the RO granted separate 
ratings for a heart condition as secondary to hypertension 
and renal insufficiency as secondary to hypertension, 
assigning a 30 percent rating for both conditions.  In August 
2002, the RO found that assigning separate ratings for such 
conditions constituted clear and unmistakable error (CUE) 
under 38 C.F.R. § 4.115, and proposed to combine the heart 
condition, renal insufficiency, and hypertension conditions 
as one disability with an evaluation of 30 percent.  In 
January 2003, such proposal was carried out.  The RO found 
that symptoms associated with renal insufficiency were 
predominant in the overall disability picture produced by the 
condition, and assigned a 30 percent rating for the condition 
under the criteria for renal dysfunction set forth in 
38 C.F.R. § 4.115a.

The veteran appears to assert that such actions were 
improper, and that he should be rated under a diagnostic code 
governing heart disease, as such condition is predominant in 
his overall disability picture.  

Upon review of the claims file and the actions of the RO, the 
Board finds the condition to have been properly combined by 
the RO and rated under criteria governing renal dysfunction.  
CUE was present in the April 2002 RO decision, as separate 
ratings may not be assigned for disability from disease of 
the heart and any form of nephritis.  38 C.F.R. § 4.115.  The 
regulation is clear and unambiguous.  Thus, the RO acted 
properly in determining that a combined rating was 
appropriate.  

Based on a review of the medical evidence, the Board also 
agrees with the RO's determination that symptoms associated 
with renal insufficiency were predominant in the overall 
disability picture produced by the condition.  At the time 
the ratings were combined, the veteran had an ejection 
fraction of 64 percent and some evidence of concentric left 
ventricular hypertrophy.  However, there was no angina, EKG 
change, or ischemia, and scintigraphy and nuclear medicine 
myocardial perfusion scan were normal.  There was no 
diagnosis of heart disease and no history or complaint 
associated with heart disease.  

With regard to renal insufficiency, the veteran was 
experiencing increased levels of creatinine (which are 
indicative of declining kidney functioning), high blood 
pressure, nocturia, dysuria, and urinary hesitancy.  
Moreover, recent medical evidence of record affirms that 
symptoms associated with renal insufficiency are predominant 
in the overall disability picture associated with the 
condition, as there is little evidence of an ongoing heart 
disability, but kidney functioning has continued to 
deteriorate and bladder cancer was diagnosed in 2005 with a 
transurethral resection of the bladder and prostate being 
performed.  

As symptoms associated with renal insufficiency are 
predominant in the overall disability picture produced by the 
condition, the RO properly rated the condition under the 
criteria for renal insufficiency as the most disabling aspect 
of the condition.

Based on the above, the Board finds that the separate ratings 
for renal insufficiency as secondary to hypertension and a 
heart condition as secondary to hypertension were properly 
combined under 38 C.F.R. § 4.115, and the condition was 
properly rated under the criteria governing renal 
insufficiency as such disability produces the predominant 
symptoms of the condition.  As such, restoration of the 30 
percent rating for a heart condition as secondary to 
hypertension is not warranted, and a rating under a 
diagnostic code governing heart disease is not warranted.  
The preponderance of the evidence is against the veteran's 
claim and thus the rule regarding benefit-of-the-doubt is not 
for application here.  38 C.F.R. § 5107(b).  CUE was clearly 
made in the prior rating action.         
  
Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005), imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In this case, however, the question of VA compliance with 
VCAA requirements is irrelevant; as explained above, the 
issue before the Board is a matter of law and not fact.  The 
facts in this case are undisputed.  No further development 
under the VCAA is warranted because there is no possibility 
that any further development could substantiate the claim.  
See Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); 
see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) [the 
VCAA is not applicable where it could affect a pending matter 
and could have no application as a matter of law].  As noted 
above, the regulation at issue in the case is clear.


ORDER

Restoration of a 30 percent rating for a heart condition as 
secondary to hypertension is denied.


REMAND

The veteran seeks a rating higher than 30 percent for renal 
insufficiency with hypertension and left ventricular 
hypertrophy.

Upon review of the claims file, the Board notes that the 
veteran has not been provided with a VA examination which 
addresses the condition at issue since March 2002, four years 
ago.  The veteran has asserted that the condition has 
increased in severity since this.  Additionally, the Board 
notes that the veteran has recently been diagnosed with 
bladder cancer and has undergone surgery for such.  In light 
of the above, the Board finds that a VA examination which 
addresses the current severity of the condition should be 
given prior to further adjudication of the claim.  Any 
updated treatment records should also be obtained and 
associated with the claims file.

Furthermore, the Board notes that subsequent to the issuance 
of the statement of the case (dated in March 2003), 
additional VA medical evidence has been associated with the 
claims file.  The RO has not addressed this evidence in an 
SSOC, and a waiver has not been submitted with regard to RO 
initial consideration of this evidence.  Thus, the case must 
also be returned to the RO for initial consideration of this 
evidence and for issuance of an SSOC.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).    

Accordingly, the Board has no alternative but to defer 
further appellate consideration of the claim and the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the following actions:
 
1.  The RO should contact the veteran and 
ask him to identify all sources of VA and 
non-VA treatment which he has received 
for renal insufficiency with hypertension 
and left ventricular hypertrophy during 
and since 2003.  The RO should then 
obtain copies of any related medical 
records which are not already associated 
with the claims file.  To expedite the 
claim, the veteran may obtain and submit 
these records himself.

2.  The RO should schedule the veteran 
for separate VA examinations by a 
cardiologist and a nephrologist to 
determine the nature and severity of his 
service-connected renal insufficiency 
with hypertension and left ventricular 
hypertrophy.  The claims folder should be 
provided to each physician for review, 
and the report written by each physician 
should specifically state that such a 
review was conducted.

a)  The cardiologist should be asked, 
based on review of the evidence of 
record, the results of appropriate 
medical tests or other procedures deemed 
necessary to accurately assess a 
diagnosis, and using his or her 
professional expertise, to determine (1) 
whether there is any current chronic or 
acute congestive heart failure, and, if 
acute, the frequency of episodes of such 
acute congestive heart failure in the 
previous year; (2) the level of metabolic 
equivalents (METs) at which dyspnea, 
fatigue, angina, dizziness, or syncope 
results (if a laboratory determination of 
METs by exercise testing cannot be done 
for medical reasons, then an estimation 
is required from the examiner); (3) 
whether there is left ventricular 
dysfunction, and if so the percentage 
measurement of the ejection fraction; and 
(4) the measurement of current blood 
pressure, with attention to diastolic 
pressure.

b)  The nephrologist should be asked, 
based on review of the evidence of 
record, the results of appropriate 
medical tests or other procedures deemed 
necessary to accurately assess a 
diagnosis, and using his or her 
professional expertise, to determine the 
presence of constant or recurring 
albumin; hyaline and granular casts; red 
blood cells; transient, slight, or 
persistent edema; constant albuminuria; 
definite or marked decrease in kidney 
function or other organ systems 
(especially cardiovascular); blood urea 
nitrogen (BUN) and creatinine measured as 
milligrams per 100 milliliters (mg%); and 
poor health characterized by lethargy, 
weakness, anorexia, weight loss, or 
limitation of exertion.  It should be 
noted whether there is a need for regular 
dialysis.  If the examination findings 
show persistent edema and albuminuria, or 
BUN more than 80 mg%, or creatinine more 
than 8 mg%, or markedly decreased 
function of kidney or other organ system 
(especially cardiovascular), the examiner 
should address whether sedentary activity 
is precluded due to one of these 
findings.

The rationale should be given for all 
opinions and conclusions expressed.  All 
indicated tests should be conducted and 
all medical reports should be 
incorporated into the examination and 
associated with the claims file.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, and in doing so the 
RO should take into account all evidence 
submitted since the March 2003 SOC.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC (to include 
citation to all additional legal 
authority considered, and all clear 
reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


